/DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A-1, B-1, and C-1 in the reply filed on 29 August 2022 is acknowledged.  Claims 18-20, 23-32, and 34-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 August 2022.
Claims 1-36 are pending in the application.
Claims 1-17, 21-22, and 33 are examined in the instant Office action.

Information Disclosure Statement
The IDSs that have been filed have been considered.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17, 21-22, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While the claims recite VDAX in abbreviated form, the unabbreviated form of VDAX is not recited in the claim.  For the purpose of examination and in light of the specification, a VDAX is a field programmable gate array.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 U.S.C. 103 Rejection #1:
Claim(s) 1, 13, 17, 22, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al. [CN 105046636 B; on IDS] in view of Zhang [US PGPUB 2016/0024556 A1] in view of Messaoud et al. [US PGPUB 2018/0068000 A1].  An English translation of the Chinese patent literature of Niu et al. is cited in this Office action.
Claim 1 is drawn to a device comprising a storage system.  The storage system comprises a computer program comprising a set of encoded computer-executable instructions.  The program comprises a genomic data set that includes a genomic differentiation object that is used to encode the set of computer-executable instructions.  The program comprises GRI corresponding to the computer program.  The GRI is used to encode the set of encoded computer-executable instructions.  The processing system comprises a VDAX configured to receive encoded instructions to be executed from the set of encoded computer-executable instructions.  The processing system comprises a VDAX that is configured to decode the encoded instructions into decoded executable instruction based on a modified genomic differentiation object and sequences extracted from metadata associated with the encoded instructions.  The modified genomic differentiation object is modified from the genomic differentiation object using the GRI.  The system comprises a set of processing cores that are configured to receive the decoded executable instructions from the VDAX and to execute the decoded executable instructions.
Claim 13 requires the storage system to store a second computer program comprising a second set of encoded computer-executable instructions and second GRI corresponding to the second computer program that are used to decode the second set of encoded computer-executable instructions.
Claim 17 requires the processing system to be a processing device and the VDAX to be a dedicated core of the processing device.
Claim 22 is further limiting wherein the device comprises a computer server.
Claim 33 further limits the computer program to be a software application.
The document of Niu et al. studies a digital image encryption method based on chaotic systems and nucleotide sequence databases [title].  The abstract of Niu et al. teaches using DNA to encode digital image pixels.  The degree of grayness of each pixel suggests metadata.  The encoding is interpreted to be a result of a software program wherein the text of Niu et al. corresponds to the GRI, and the set of digital image pixels corresponds to the computer executable instructions.  The abstract of Niu et al. teaches that the DNA sequence is subjected to chaos to modify the genomic data.  Niu et al. teaches that the result is the encrypted data that is decodable to form the digital image.  The GIR of Niu et al. is interpreted to comprise a plurality of computer programs.
Niu et al. does not teach a genomic differentiation object.  Niu et al. does not teach VDAX.  
The document of Zhang studies enrichment and next generation sequencing of total nucleic acid comprising both genomic DNA and cDNA [title].  Paragraph 96 of Zhang teaches differentiation between genomic DNA and cDNA.
Niu et al. and Zhang do not teach VDAX.  
The document of Messaoud et al. studies accelerating genomic data parsing of field programmable gate arrays [title].  As discussed above, it is interpreted that VDAX corresponds to field programmable gate arrays.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify use of genomic data to encrypt digital image data as in Niu et al. by use of the genomic differentiation of Zhang et al. wherein the motivation would have been that Zhang et al. supplies differentiation as another tool to facilitate analysis of genomic data [paragraph 96 of Zhang].  
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify use of genomic data to encrypt digital image data as in Niu et al. and the genomic differentiation of Zhang et al. by use of the VDAX of Messaoud et al. wherein the motivation would have been that the field programmable gate arrays facilitate automation of the analysis of genomic data [abstract of Messaoud et al.].
There would have been a reasonable expectation of success in combining Niu et al., Zhang, and Messaoud et al. because all three documents analogously pertain to analysis of genomic data.

35 U.S.C. 103 Rejection #2:
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al. in view of Zhang in view of Messaoud et al. as applied to claims 1, 13, 17, 22, and 33 above, in further view of Xiang et al. [US PGPUB 2018/0201998 A1].
Claim 21 requires the genomic differentiation object to be a ZNA object.
Niu et al., Zhang, and Messaoud et al. make obvious using VDAX to use genomic data to encode and decode digital image data, as discussed above.
Niu et al., Zhang, and Messaoud et al. do not teach that the genomic differentiation object is a ZNA object.
The document of Xiang et al. studies composition and methods for detection of genetic deafness gene mutation [title].  Paragraph 125 of Xiang et al. teaches using DNA and ZNA and genomic differentiation objects.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify use of genomic data to encrypt digital image data as in Niu et al., the genomic differentiation of Zhang et al., and the VDAX of Messaoud et al. by use of the ZNA of Xiang et al. because it is obvious to substitute known elements in the prior art to yield a predictable result.  In this instance, ZNA is an alternative genomic differentiation object than DNA.  There would have been a reasonable expectation of success in combining Niu et al., Zhang, Messaoud et al., and Xiang et al. because all four studies analogously pertain to analysis of genomic data.

Related Prior Art
The document of Lobo et al. [International Journal of Computer Applications, volume 53, 2012, 7 pages; on IDS] teaches using genetic algorithms in network security.  While Lobo et al. uses genetic algorithms, Lobo et al. does not teach of the manipulations of genetic data recited in the claims.
The document of Shaw [Cryptography, 2017, volume 1, 18 pages; on IDS] teaches a cryptographic system based upon the principles of gene expression.  While Shaw teaches DNA coding, Shaw does not teach all of the encoding and decoding limitations recited in the claims. 

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
Claims 2-12 and 14-16 are free of the prior art because the prior art does not teach the limitations regarding the genomic engagement factors.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

	
/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	23 September 2022